Title: From James Madison to Levi Lincoln, 13 June 1801
From: Madison, James
To: Lincoln, Levi


Dear Sir
Washington June 13. 1801.
I recollect that on your leaving us you took with you certain papers relating to a case in which Mr. Bingham was concerned, and the U. S. alledged to be involved, with a view of examining them in your domestic leisure. I have just recd. the inclosed letter from Mr. Otis on the same subject, and beg leave to trouble you with it for the same purpose.
Notwithstanding the budgets from abroad which arrive from time to time, they furnish nothing worth your notice, which the Newspapers do not obtain thro’ other channels, or informally from this department. Mr. King has sent us by Mr. Sitgreaves his negociations on the subject depending with the British Govt. It appears that no advance had been made since the change in the administration there. He is not sanguine, but hopeful of an advantageous issue. I think there is at least as much room for doubt as for hope. The next information from Russia & Egypt may assist in weighing the probabilities.
We learnt at the same moment your ill luck in losing your baggage, and your good luck in recovering it. With great truth I am Dear Sir your friend & hble servt.
James Madison
 

   
   RC (MHi). Addressed by JM to Lincoln at Worcester, Massachusetts; docketed by Lincoln.



   
   William Bingham made a fortune during the Revolution while serving as the American commercial agent in the French West Indies. The controversial case of Cabot et al. v. Bingham, involving a prize ship brought to port by the Pilgrim, a Massachusetts privateer, wound its way through the state courts, went to the Supreme Court, and was not settled in Bingham’s lifetime. While a Federalist senator from Pennsylvania, 1795–1801, Bingham looked to Congress for relief, but the case was settled by an executor in 1804 for about $37,000 (Robert C. Alberts, The Golden Voyage: The Life and Times of William Bingham, 1752–1804 [Boston, 1969], pp. 78–79, 365–67, 417–18, 430).



   
   Letter not found.


